Case: 12-1479     Document: 13    Page: 1   Filed: 10/01/2012




          NOTE:   This order is nonprecedential.

   Wniteb ~tate~ (!Court of §ppeaI~
       for tge jfeberaI (!Circuit

          ACTIVEVIDEO NETWORKS, INC.,
                 Plaintiff-Appellee,
                            v.
  VERIZON COMMUNICATIONS, INC., VERIZON
 SERVICES CORP., VERIZON VIRGINIA INC., AND
           VERIZON SOUTH INC.,
            Defendants-Appellants.


                        2012-1479


   Appeal from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-0248, Judge
Raymond A. Jackson.


                      ON MOTION


                       ORDER
    Verizon Communications, Inc., Verizon Services
Corp., Verizon Virginia Inc., and Verizon South Inc.
(collectively "Verizon") respond to the court's Au-
gust 29,2012 order and move unopposed to withdraw the
appeal.
    Upon consideration thereof,
Case: 12-1479        Document: 13      Page: 2      Filed: 10/01/2012




ACTlVEVIDEO NETWORKS v. VERIZON COMMUNICATIONS                   2

      IT Is ORDERED THAT:
      (1) The motion to withdraw the appeal is granted.
          Appeal 2012-1479 is dismissed.
      (2) Each party shall bear its own costs.
                                         FOR THE COURT


      OCT 0 1 2012                       /s/ Jan Horbaly
         Date                            Jan Horbaly
                                         Clerk
cc: Michael J. Lyons, Esq.
    Michael K. Kellogg, Esq.
s25


Issued As A Mandate: _O_C_T_O_1_2..:. . .01.: ;. .2__